Title: Instruction from Virginia General Assembly to Its Delegates in Congress, 12–13 July 1780
From: Virginia General Assembly
To: Virginia Delegates in Congress



Virginia to wit.In the House of Delegatesthe 12th of July 1780

Resolved that the Virginia Delegates to Congress be informed that the people of this Commonwealth are alarmed at the omission of the Yeas and Nays in the Monthly publication of the proceedings of Congress, as the publication of them best ascertains the conduct of their delegates in every important debate
Resolved that it be an instruction to the Virginia delegates in Congress to use their best endeavors to have the Yeays and Nays on every important question printed in the Journals of Congress as formerly:

Teste   John Beckley C.h.d.
July the 13th. 1780.
Agreed to by the Senate
Will: Drew C.S.
A Copy    John Beckley C.h.d.

